Exhibit 10.19
orionhullamendmenttoe_image1.jpg [orionhullamendmenttoe_image1.jpg]


2210 WOODLAND DRIVE
MANITOWOC, WI 54220




William T. Hull
c/o Orion Energy Systems, Inc.
2210 Woodland Drive
Manitowoc, WI 54220


Dear Bill:


As a follow-up to our previous conversation, we have mutually agreed to modify
the severance benefits that may become payable to you pursuant to your existing
executive employment and severance agreement, dated October 5, 2015 (“Employment
Agreement”) by amending the employment agreement to insert the following
provision after the first sentence of Section 5(c):
“Executive shall also be entitled to receive the employer-portion of the
premiums from Orion for COBRA continuation coverage for the length of such
coverage at the same rate as is being charged to active employees for similar
coverage.”
Please acknowledge your understanding and acceptance of this letter amending
your Employment Agreement by signing and returning this letter. Except as
otherwise specified in this letter, your existing Employment Agreement is not
affected by this letter and by signing this letter you agree that your
Employment Agreement, as modified hereby, will continue in full force and effect
and that all terms and conditions of your Employment Agreement have been fully
complied with and that you do not have any outstanding claims thereunder.


Best regards,


ORION ENERGY SYSTEMS, INC.                Accepted and Agreed:




By:     _/s/ Michael W. Altschaefl                 /s/ William T.
Hull___________
Michael W. Altschaefl                    William T. Hull
Chief Executive Officer                    


Effective Date: June 13 , 2017



